Case 3:20-cv-01372-TAD-KLH Document 18 Filed 11/16/20 Page 1 of 1 PageID #: 153



                     U N IT ED ST AT ES D I ST RI CT COU RT
              F O R T HE WES T ERN D I ST RI CT O F L O U I SI AN A
                              MO N RO E D I VI SIO N

  AARON LARRY BOWMAN.                           NO. 3:20-01372
                             Plaintiff
                       v.                       JUDGE DOUGHTY
  OUACHITA    PARISH           SHERIFF’S
  OFFICE, ET AL                                 MAG. JUDGE HAYES
                            Defendants


                                         Order

       Considering the foregoing “Second Motion for Extension of Time to File

 Responsive Pleadings” filed by the Monroe Police Department and City of Monroe,

       IT IS HEREBY ORDERED that the motion is GRANTED and the time for

 these defendants to file responsive pleadings is extended until fourteen (14) days

 after Plaintiff’s amended complaint is filed into the record.

       Monroe, this 16th day of November, 2020.



                                                ____________________________________
                                                Magistrate Judge Karen L. Hayes
